*830
ORDER

PER CURIAM.
Larry Dietz (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying, without an evidentiary hearing, his claims that his defense counsel was ineffective in: (1) waiving Movant’s right to a speedy trial under the Interstate Agreement on De-tainers (IAD), Mo.Rev.Stat. § 217.490; and (2) failing to “argue” that the statute of limitations barred prosecution of the forcible sodomy charge against him.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).